ITEMID: 001-89305
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF BOBOC v. MOLDOVA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 5. The applicant was born in 1933 and lives in Cahul.
6. The facts of the case, as submitted by the parties, may be summarised as follows.
7. In 1983 the applicant bought a house. The Cahul municipality subsequently allocated to the applicant the plot of land on which his house stood. In 1995, E., the applicant’s neighbour, moved the fence separating their respective plots and thus reduced the size of the applicant’s land.
8. The applicant brought court proceedings against E., seeking the removal of all impediments on the part of E. to his use of his land. On 29 May 1995 the Cahul District Court found in favour of the applicant. No appeal was lodged and the judgment became final. Following a request by the Prosecutor General’s Office, on 13 October 1995 the Supreme Court of Justice quashed the judgment of 29 May 1995 and ordered a full re-hearing. On 24 May 1996 the Cahul District Court rejected the applicant’s claims.
9. In parallel, the applicant requested the municipality to determine the boundary between his land and that of E. This was carried out on an unknown date in 1996. E. challenged the municipality’s actions in court but her complaint was rejected on 4 May 1996 by the Cahul District Court. There was no appeal and the judgment became final.
10. The applicant requested the municipality to establish his title to the land. On 26 February 1997 the municipality did so, determining the area of the land respectively owned by E. and the applicant. E. challenged that decision in court. Her request was rejected by the Cahul District Court on 8 August 1997. That judgment was upheld by the Cahul Regional Court on 13 November 1997 and the Court of Appeal on 17 March 1998. The judgment thus became final.
11. On 4 February 1999 the municipality annulled its own decision of 26 February 1997 and granted the applicant title to a smaller parcel of land. The applicant challenged the 1999 decision in court and sought an order for the removal of all impediments to his use of his land. On 20 September 1999 the Cahul District Court annulled the 1999 municipality’s decision. That judgment was upheld by the Comrat Regional Court on 2 May 2000 and the Court of Appeal on 7 September 2000. That judgment was final.
12. The applicant requested the Cahul District Court to issue an enforcement warrant, which was apparently refused. He made a number of complaints in this respect to various State authorities such as the Parliament, the Supreme Court of Justice, the municipality (for instance, in November 2000, September 2001, April and June 2002, January and March 2003) and was informed that during the period 1995-2000 no enforcement warrant in his name had been submitted for execution. On 19 December 2001 he was informed by the Ministry of Justice that it was not necessary to issue any enforcement warrant since the court in its judgment of 8 August 1997 had rejected E.’s claims and thus the municipality’s decision of 26 February 1997 remained in force.
13. On 8 October 2001 E.’s representative C.M. lodged a separate appeal against the judgment of 20 September 1999. On 5 December 2001 the Supreme Court of Justice decided that the appeal by E.’s representative should be examined by the Chişinău Regional Court, since most of the judges in the Cahul District Court had already sat in the case. On 18 April 2002 the Chişinău Regional Court dismissed the appeal on grounds of res judicata. There was no appeal and the judgment became final.
14. On 6 August 2002 E. initiated new proceedings asking the court to determine the rights over the land (both hers and the applicant’s). The applicant argued that there was no need to examine the case since all outstanding issues had been settled by the various municipality and court decisions adopted earlier. On 30 May 2003 he asked for an expert report to be made concerning the feasibility of using the land in any other manner than that in which it had been allocated by the municipality in 1997.
15. On 11 July 2003 the Cahul District Court rejected E.’s claim and found that the land should be divided in accordance with the municipality’s decision of 26 February 1997. That judgment was upheld by the Cahul Court of Appeal on 9 April 2004 and by the Supreme Court of Justice on 26 May 2004.
16. On 26 May 2004 the applicant was issued with an enforcement warrant ordering the delimitation of the border between the applicant’s land and that belonging to E.
17. Article 192 of the Code of Civil Procedure reads:
“(1) Court actions shall be examined by the first-instance court within a reasonable time. The criteria for determining of the reasonable length of the proceedings include: the complexity of the case, the conduct of the parties to the proceedings, the conduct of the court. The observance of the reasonable time requirement in examining cases shall be ensured by the court. In examining a specific case, the observance of the reasonable time requirement shall be verified by the higher courts when examining the case on the relevant form of appeal.”
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
